FILED
                           NOT FOR PUBLICATION
                                                                           OCT 28 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30192

              Plaintiff - Appellee,              D.C. No. 6:13-cr-00338-AA-1

 v.
                                                 MEMORANDUM*
RAMON GARCIA-YEPEZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Ann L. Aiken, Chief District Judge, Presiding

                           Submitted October 16, 2015**
                                Portland, Oregon

Before: TASHIMA and BEA, Circuit Judges and BURNS,*** District Judge.

      Ramon Garcia-Yepez was indicted for violating 8 U.S.C. § 1326(a). He filed

a motion to dismiss the indictment in district court. The court denied the motion.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Larry A. Burns, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.
He pleaded guilty and was convicted. He appeals his conviction and argues that the

district court wrongly denied his motion to dismiss.

      We review de novo the denial of a motion to dismiss an indictment under 8

U.S.C. § 1326 when the motion is based on alleged due process defects in an

underlying deportation proceeding. United States v. Alvarado-Pineda, 774 F.3d

1198, 1201 (9th Cir. 2014) (citing United States v. Ubaldo-Figueroa, 364 F.3d

1042, 1047 (9th Cir. 2004)).

      The immigration judge in the underlying deportation proceeding did not err

when he informed Garcia-Yepez that he was removable based on his conviction in

state court for possessing methamphetamine in violation of California Health &

Safety Code section 11377(a). The judge’s assertion was correct. Coronado v.

Holder, 759 F.3d 977, 984-86 (9th Cir. 2014). Furthermore, the immigration judge

did not err by relying on Garcia-Yepez’s in-court admission that he was convicted

of possessing methamphetamine. In light of Garcia-Yepez’s admission, the

immigration judge did not need to consult the documents of conviction. Perez-

Mejia v. Holder, 663 F.3d 403, 410, 416 (9th Cir. 2011).

      Garcia-Yepez’s argument that the immigration judge violated his due

process rights is without merit. Thus, the district court properly denied his motion

to dismiss the indictment.

      AFFIRMED.